Citation Nr: 1418813	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-38 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges that the Veteran has contended that he is unable to work due to his psychiatric disability symptoms.  The RO denied a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) in a March 2012 rating decision, during the course of this appeal, and there is no Notice of Disagreement of record.  Therefore, the issue of entitlement to a TDIU is not before the Board for appellate review.    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

Throughout the initial rating period on appeal, the Veteran's psychiatric disability has manifested occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, nightmares, depression, disturbances of motivation and mood, flashbacks, intrusive thoughts, memory loss, social isolation, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for a psychiatric disability have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.        

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case is in receipt of a 30 percent disability rating for his service-connected psychiatric disability for the entire initial rating period on appeal.  He contends that he is entitled to at least a 70 percent disability rating based on his treating psychiatrist's finding that his symptoms caused major impairment and his contention that he is unable to work due to his psychiatric disability symptoms.     

At the outset, the Board notes that there are multiple psychiatric diagnoses of record, including major depressive disorder and posttraumatic stress disorder (PTSD), but that the RO has only granted service connection for mood disorder.  However, the Board further notes that where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Although there is some conflicting evidence of record regarding the correct diagnosis or diagnoses for the Veteran's psychiatric symptoms, and service connection for PTSD and major depressive disorder has not been granted, the Board finds that it has not been established that it is possible to distinguish the Veteran's PTSD and major depressive disorder symptoms from his service-connected mood disorder symptoms.  

Consequently, it is important for the Veteran to understand that all of his psychiatric symptoms have been considered in evaluating his service-connected psychiatric disability.

After reviewing all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a higher evaluation of 50 percent, but no higher, have been more nearly approximated for the entire initial rating period on appeal.  

Throughout the initial rating period on appeal, the evidence shows that the Veteran's service-connected psychiatric disability was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, nightmares, depression, disturbances of motivation and mood, flashbacks, intrusive thoughts, memory loss, social isolation, and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates the criteria for a 50 percent rating under the general rating formula for mental disorders.  38 C.F.R. § 4.130.

For example, reviewing the evidence relevant to the rating period on appeal, the evidence demonstrates disturbances of motivation and mood.  A May 2007 treatment note from the Veteran's private treating psychiatrist indicates that he reported feeling depressed all the time and having low energy levels.  A February 2006 VA treatment note indicates the Veteran stated that he had a depressed or irritable mood for most of the day on most days, in addition to restlessness, impaired concentration, and anhedonia, and that his mood had become worse following his retirement four years prior and his wife's passing in 2004.  At the 2009 VA examination, the Veteran reported that he was sad 95 percent of the time, that he cried three times per week, and had decreased interest and energy.

The evidence also demonstrates difficulty in establishing and maintaining effective work and social relationships.  The May 2007 private psychiatrist's treatment note indicates the Veteran reported not having any friends, although he went to church once a month.  At the 2009 VA examination, he stated that he had two children but that they were not close.  He also reported that he lived with his mother, but had no friends and spent time with his dog.  In February 2006, he stated that he becomes very anxious and hypervigilant in crowded areas, which he usually avoids.  

The evidence shows chronic sleep impairment due to nightmares and flashbacks.  In May 2007, the Veteran stated that he slept for about four hours on average and had occasional nightmares and flashbacks about his service in Korea.  In February 2006, he reported waking frequently due to noises or distressing dreams.  He also reported frequent intrusive memories about his military service.  

The evidence demonstrates some impairment of short- and long-term memory.  The 2009 VA examiner noted that his memory, both remote and recent, appeared to be marginal.  The VA examiner also noted marginal insight and judgment.  Notably, however, the private psychiatrist indicated in his 2007 note that the Veteran had "very good" insight and judgment, that he was able to register and recall remote events, and that recent memory seemed to be intact.     
  
The Board acknowledges the conflicting evidence in this case.  Namely, none of the medial evidence indicates the presence of deficits of speech, panic attacks more than once a week, difficulty in understanding complex commands, or impaired abstract thinking.  It is important for the Veteran to understand that there is significant evidence against this claim. 
  
On the other hand, the Veteran's treating and examining providers have consistently assigned GAF scores commensurate with a disability rating in excess of 30 percent.  The 2009 VA examiner assigned a GAF score of 60, indicating the presence of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), which is commensurate with a higher 50 percent disability rating and with the symptoms the Veteran has described throughout the rating period.  Moreover, the record reflects that, despite the a lack of deficits in many areas, the Veteran has consistently dealt with symptoms of sadness and depression (even to the point of becoming teary during examinations), anxiety, social isolation, nightmares, flashbacks, memory loss, and sleep impairment, as described above.  

In sum, the evidence relevant to the entire initial rating period is at least in relative equipoise as to whether there was occupational and social impairment with reduced reliability and productivity, as required for a 50 percent disability rating under the rating criteria for mental disorders.  38 C.F.R. § 4.130.  Namely, the evidence during this period reflects that the Veteran's psychiatric disability symptoms were characterized in particular by chronic sleep impairment, nightmares, depression, disturbances of motivation and mood, flashbacks, intrusive thoughts, memory loss, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  Therefore, the level of occupational and social impairment demonstrated by the evidence for the entire initial rating period on appeal is more nearly approximated by the 50 percent rating category, with reduced reliability and productivity, as described above.  

Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent disability evaluation for the service-connected psychiatric disability have been more nearly approximated for the entire initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130.  

The Board finds, however, that the criteria for an even higher, 70 or 100 percent, disability rating have not been met for any part of the rating period on appeal.  Specifically, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas, nor does it demonstrate total occupational and social impairment.  Further, the evidence does not demonstrate any of the symptoms listed in the 70 or 100 percent rating categories.  While there are some deficiencies in the areas of work and family relations, the Veteran has reported that he retired from working at the post office in 2002 after working there for 30 years, and that he obtained a new job in 2006, but had to quit due to back pain (not due to his psychiatric symptoms).  In effect, these facts provide highly probative evidence against the Veteran's claim and they come from the Veteran himself.

Further, he has stated that he lives with his mother, and, at the 2009 VA examination, described her as "nice."  Although the Veteran has reported irritability, he has not reported any incidences of violence, and his depression has not been shown to have affected his ability to function independently, appropriately, or effectively.  Moreover, as noted above, there is conflicting evidence even as to the assignment of a higher 50 percent disability rating herein.  

The Board acknowledges two GAF scores of record that indicate more serious symptoms.  VA treatment notes from 2006 indicate a GAF score of 45, representing serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Further, the Veteran's treating psychiatrist assigned a GAF score of 39 in May 2007, indicating the presence of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

However, the Board finds that these two GAF scores do not accurately reflect the symptoms reported by the Veteran.  For instance, the Veteran denied suicidal ideation according to the VA treatment note from 2006, private psychiatrist's note from May 2007, and at the 2009 VA examination.  The Veteran has not reported any obsessional rituals or shoplifting.  The evidence does not demonstrate impairment in reality testing or communication, as speech has always been normal; indeed, the May 2007 treatment note indicates that the Veteran was able to relate very well.  Finally, as described above, while there is some impairment in several areas, it cannot be characterized as "major" impairment.  In other words, the two GAF scores of 39 and 45 indicate symptoms more serious than are demonstrated by the evidence, and do not warrant a disability rating even higher than 50 percent.      

In this regard, it is important for the appellant to understand that the 50 percent rating assigned herein acknowledges significant problems.  A 50 percent evaluation indicates, generally, a 50 percent reduction in the Veteran's industrial capability and social adeptness.  If the Veteran had not had any problems associated with his psychiatric disability, there would be no basis for a compensable evaluation, let alone a 50 percent evaluation for the psychiatric disability, which is not always supported by the medical evidence cited above, for reasons cited above.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher, 70 or 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.  

In making this decision, it is important for the Veteran to understand that not all evidence in this case supports a 30 percent evaluation, let alone a 50 percent evaluation, let alone a higher evaluation.  If the Veteran did not have the problems he has cited, there would be no basis for the Board's grant of this claim to 50 percent.  A 50 percent disability evaluation is a highly significant disability evaluation, indicating, very generally, a 50% reduction in the ability of the to function.   

The Board has considered whether an extraschedular evaluation is warranted for the psychiatric disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, contained in the general rating formula for mental disorders, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for the entire rating period on appeal, the Veteran's psychiatric disability manifested chronic sleep impairment, nightmares, depression, disturbances of motivation and mood, flashbacks, intrusive thoughts, memory loss, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are part of the schedular rating criteria.  In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria.  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  As noted above, the Veteran has contended that he cannot work due to his psychiatric symptoms.  The RO denied his TDIU claim in a March 2012 rating decision, and no Notice of Disagreement is of record.  Moreover, the evidence of record reflects that the Veteran retired from his job after 30 years in 2002, obtained a new job in 2006, but quit that job due to back pain, and not due to symptoms of his psychiatric disability.  The Board finds that in this record, as a whole, TDIU is not raised.  The March 2012 rating action fully addressed this issue and it was not appealed.  Even if the Board did directly address this issue, the Board would find that TDIU is clearly not warranted for the reasons cited:  It is clear that the reason the Veteran is not working is either retirement and/or his back disability, not the disability at issue.  The Veteran's own statements support this finding and further discussion is not warranted. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on his daily life.  In the absence of exceptional factors associated with the psychiatric disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a psychiatric disability, no additional notice is required.  The Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating the psychiatric disability.  VA provided the Veteran with an examination in June 2009.  The Veteran's history was taken, and a complete psychiatric examination and interview was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges the January 2014 brief in which the Veteran's representative very indirectly requests a new VA examination, contending that the 2009 VA examination is too old.  However, the Veteran's representative did not make any specific contention as to how the Veteran's psychiatric disability has worsened, nor has he identified any more recent treatment records that would show that the psychiatric disability has worsened (VA treatment records through 2011 have been associated with the claims file but do not show any psychiatric treatment after 2006).  

This argument seems to be a suggestion that if the Board cannot grant the claim, it should remand, not an actual indication that the Veteran's condition has actually worsened and, therefore, a new examination is needed (it is unclear if the representative at this point was in communication with the Veteran).  In any event, in this case, the Board did grant the claim.  Therefore, the Board finds that a more current VA examination is not necessary to decide the claim.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






ORDER

A 50 percent disability evaluation for the service-connected psychiatric disability, but no higher, is granted for the entire initial rating period on appeal.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


